Citation Nr: 1038831	
Decision Date: 10/16/10    Archive Date: 10/22/10

DOCKET NO.  06-36 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from February 1956 to 
February 1958.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts service connection for a low back disorder is 
warranted due to an in-service injury.  Specifically, he contends 
that he injured his right ankle, leg and knee at Fort Bliss, 
which may have later affected his low back.  Alternately, he 
contends that, in January 1957, he suffered a back injury playing 
basketball.  He states that, at the time, he thought it was 
bruised and didn't seek treatment, though it continued to be sore 
and he would experience back pain when standing in formation.  
See February 2006 statement.  He has further asserted that his 
back pain has persisted since service.  See, e.g., November 2005 
treatment record.

During the development of the instant claim, the Veteran 
submitted a statement from Dr. Sitz, a private physician, in 
which Dr. Sitz relates the Veteran's current low back disability 
to his in-service injury.  See November 2005 statement.  VA has a 
duty to provide a VA examination when the record lacks evidence 
to decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or disease, 
and (3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  See 
38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In the instant case, the Veteran has a 
current diagnosis of degenerative disc disease of the lumbar 
spine at L5-S1, as well as paraspinal muscle spasm.  Further, 
while the Veteran is not competent to diagnose a condition in 
service, he is competent to indicate that he injured his knee and 
back in service and has experienced knee and back pain since 
service.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  
Finally, the November 2005 statement from Dr. Sitz provides an 
indication the Veteran's current lumbar spine disability is 
etiologically related to his asserted in-service injury.  As 
such, the Veteran must be provided a VA examination prior to 
adjudication of his claim.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination 
to ascertain the nature and etiology of 
his low back disorder.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should indicate whether the 
Veteran has any current disorder of the 
back, and provide a current diagnosis.  
The examiner should also provide an 
opinion as to whether it is more likely as 
not (greater than a 50 percent 
probability), less likely as not (less 
than a 50 percent probability), or as 
likely as not (50 percent probability) 
that any current disorder of the back is 
etiologically related to the Veteran's 
active military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



